Title: From Thomas Jefferson to Archibald Robertson, 21 May 1823
From: Jefferson, Thomas
To: Robertson, Archibald


Dear Sir
Pop. For.
May 21. 23.
Two of my gr. daurs are on a visit to Lynchburg with their relation mrs Eppes. should any thing strike their  fancy in your assortmt be so good as to let them have it on my acct havg delivered all my concerns into the hands of my gr. son Th: J. Randolph I leave to him to communicate with you on their subject, only observing that our  resources authorise us to count on making a respectable diminution of my present balance to you  which altho’ it cannot be of the first monies recd will not fail to be done in the course of the  summer or early autumn. accept the assurance of my great esteem & respectTh: J.